Ease 4:20-cy-04659-GBBD Becument49 Filed 12/09/28 Page 4 of 4

LONDON FISCHER LLP

59 Maiven LANE
New York. New York 10038

 

IRVINE OFFICE : Los ANGELES OFFice
2SOS McCase Way, Suire 1QQ (212) 972-1000 800 WitsHirRe Boucevarn, Suire 1550
levine. CALIFORNIA’ aera RCE MALE! (212)}972.1030 Los Ancetes, Cauirornia 90017

       
   
 

www. LONGONFISCHER.COM

  
  

United States District Court
Southern District of New York U.S. Courthouse
500 Pear] Street, Room 1310

New York, New York 1000

 

Re: Federal Insurance Company y,. Pixarbio Corporation, et al. a
Docket Number: 1:20-cv-04659-GBD
LE File No.: 430.0567240

 

Dear Judge Daniels:

Our firm represents plaintiff Federal Insurance Company (“Federal’’) in the above-referenced matter. We
write on behalf of all parties regarding the pretrial conference currently scheduled for December 10, 2020.

This is an interpleader action in which Federal seeks to deposit the remaining proceeds of its insurance
policy with the Court due to competing claims by the interpleader defendants. There is a motion to
intervene by Xcellence, Inc. d/b/a Xact Data Discovery currently pending.

We understand that due to the ongoing coronavirus pandemic, pretrial conferences are being held to
address any specific issues the parties may have. At this time, the parties do not have any specific issues
they wish to raise with the Court.

Based on the foregoing, we respectfully request that the Court adjourn the conference.

We thank the Court for its time and attention to this matter.

Respectfully submitted,

LONDON FISCHER LLP

Maria Jorgelina Foglietta

{N1793534.1 }

 
